          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JIMMY LEE WHEELER,
      Plaintiff,
v.                                                Case No. 4:19-cv-390-AW-HTC
MARK INCH, et al.,
     Defendants.
_______________________________/
                            ORDER OF DISMISSAL

      Before the Court is the Magistrate Judge’s Report and Recommendation, ECF

No. 4. The Court has considered de novo the issues raised in Plaintiff’s objection,

ECF No. 6. The Court concludes that the Report and Recommendation should be

accepted, and it is incorporated into this order. This case is dismissed. The Clerk

shall enter a judgment stating: “This case is dismissed without prejudice pursuant to

28 U.S.C. § 1915(g).” The Clerk shall close the file.

      SO ORDERED on September 12, 2019.

                                       s/ Allen Winsor
                                       United States District Judge
